         Case 1:19-cr-00846-RA Document 108 Filed 08/24/20 Page 1 of 1




                                       tkasulis@maglaw.com
                                           (212) 880-9555


                                       August 24, 2020




Via Email and ECF                                            In light of prior compliance issues, this
                                                             application is denied.
Hon. Ronnie Abrams
United States District Judge                                 SO ORDERED.
United States Courthouse
40 Foley Square
New York, New York 10017                                     ____________________
                                                             Ronnie Abrams, U.S.D.J.
       Re:    United States v. Tyrell Murphy,                August 24, 2020
              19 Cr. 846 (RA)

Dear Judge Abrams:

        We represent Tyrell Murphy in the above-captioned matter. Mr. Murphy is currently on
pretrial release with a condition of home detention. We write to request that the Court permit
him to attend a memorial service today from 2:00 to 3:30 p.m.

       A friend of Mr. Murphy’s, Paris Hayes, passed away suddenly over the weekend. His
memorial service is being held today from 2:00 to 5:00 p.m. at 216 Lennox Avenue. Our
understanding is that this is only a few minutes away from where Mr. Murphy resides.

      The Government has no objection to this request. Pretrial Services objects. Thank you
very much for your consideration of this matter.

                                             Respctfully submitted,


                                             Telemachus P. Kasulis
                                             Counsel for Tyrell Murphy
cc:    All counsel (via ECF)
       Pretrial Services Officer Rena Bolin (via email)
